DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 1, 2020 and May 26, 2021 were filed after the mailing date of the Application on February 12, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on February 12, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirino et al. (U.S. Patent 10090600B2) hereinafter “Kirino”.
Regarding claim 10, Kirino teaches An antenna module, comprising: an antenna block defining a waveguide groove on a first side of the antenna block, the waveguide groove comprising opposing walls that intermittently oscillate (Kirino column 12, lines 41-46: “a waveguide device 100 including an artificial magnetic conductor can easily realize a structure in which waveguide members 122 are placed close to one another. Thus, such a waveguide device 100 can be suitably used in an array antenna that includes plural antenna elements in a close arrangement”; Fig 21A, B and 22A (Annex 1)); and 
an antenna structure operably coupled with the waveguide groove, wherein the antenna structure is positioned and configured to deliver electromagnetic radiation from the waveguide groove therethrough, wherein the antenna structure comprises one or more slots formed in the antenna block, and wherein the one or more slots extends at least substantially along a straight line within the waveguide groove (Kirino column 25 lines 13-40 “FIG. 21A is an upper plan view of an antenna device (array antenna) including 16 slots (openings) 112 in an array of 4 rows and 4 columns, as viewed from the Z direction. FIG. 21B is a cross-sectional view taken along line B-B in FIG. 21A. In the antenna device shown in the figures, a first waveguide device 100a and a second waveguide device 100b are layered. The first waveguide device 100a includes waveguide members 122U that directly couple to slots 112 functioning as radiation elements (antenna elements). The second waveguide device 100b includes further waveguide members 122L that couple to the waveguide members 122U of the first waveguide device 100a. The waveguide members 122L and the conductive rods 124L of the second waveguide device 100b are arranged on a third conductive member 140. The second waveguide device 100b is basically similar in construction to the first waveguide device 100a.
On the first conductive member 110 in the first waveguide. Fig. 21A, B and 22A device 100a, side walls 114 surrounding each slot 112 are provided. The side walls 114 form a horn that adjusts directivity of the slot 112. The number and arrangement of slots 112 in this example are only illustrative. The orientations and shapes of the slots 112 are not limited to those of the example shown in the figures, either. It is not intended that the example shown in the figures provides any limitation as to whether the side walls 114 of each horn are tilted or not, the angles thereof, or the shape of each horn. 
FIG. 22A is a diagram showing a planar layout of waveguide members 122U in the first waveguide device 100a”; (Annex 1)). 

    PNG
    media_image1.png
    740
    1489
    media_image1.png
    Greyscale

Annex 1: 
FIG. 21A is an upper plan view of an array antenna according to an embodiment of the present disclosure as viewed from the positive direction of the Z axis.

FIG. 22A is a diagram showing a planar layout of wave guide members 122U in a first waveguide device 100a.

Regarding claim 12, Kirino teaches claimed invention as shown above for the claim 1, Kirino further teaches the antenna structure comprises a plurality of adjacent slots extending within the waveguide groove (Kirino column 25 lines 13-19: “FIG. 21A is an upper plan view of an antenna device (array antenna) including 16 slots (openings) 112 in an array of 4 rows and 4 columns, as viewed from the Z direction. FIG. 21B is a cross-sectional view taken along line B-B in FIG. 21A. In the antenna device shown in the figures, a first waveguide device 100a and a second waveguide device 100b are layered”; Fig 21A (Annex 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino in view of Chauloux (U.S. Patent Application Publication 2017/0279193A1) hereinafter “Chauloux”.
Regarding claim 11, Kirino teaches claimed invention as shown above for the claim 10, Kirino does not teach the antenna structure comprises a single, elongated slot extending within the waveguide groove.
Chauloux teaches the antenna structure comprises a single, elongated slot extending within the waveguide groove (Chauloux paragraph [0014]: “the radiating slots and the first grooves preferably have substantially the same depth”; [0022]: “an exemplary antenna, subject matter of the invention, comprising a sectoral horn the radiating aperture of which is built into a floorplan” Fig 1A, 1B (Annex 2)).


    PNG
    media_image2.png
    613
    1109
    media_image2.png
    Greyscale

 Annex 2: Single slot extending within the waveguide grove.
in order to establish impedance matching” (Kirino column 12, line 62). As in the antenna module of Kirino, it is within the capabilities of one of ordinary skill in the art to include a single, elongated slot extending within the waveguide groove of Chauloux with the predicted result of matching the impedance as needed in Kirino.

Allowable Subject Matter
Claims 1-9 and 16-22 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, none of the prior art of record discloses in combination “A waveguide assembly”, particularly characterized by the features of “a waveguide groove extending along an elongated axis; and 
an antenna structure operably coupled with the waveguide groove and comprising a continuous, elongated slot extending within the waveguide groove along the elongated axis, wherein the antenna structure is positioned and configured to deliver electromagnetic radiation from the waveguide groove therethrough, and wherein at least one of the waveguide groove and the continuous, elongated slot of the antenna structure intermittently oscillates on opposite sides of the elongated axis along at least a portion of the elongated axis”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “at least one of the waveguide groove and the continuous, elongated slot of the antenna structure intermittently oscillates on opposite sides of the elongated axis along at least a portion of the elongated axis”.

In that the dependent claims 2-9 depend ultimately from allowable, independent claim 1, these dependent claims 2-9 are allowable for, at least, the reasons for which independent claim 1is allowable.

Regarding independent claim 16, none of the prior art of record discloses in combination “An antenna module”, particularly characterized by the features of “an antenna block defining a waveguide groove on a first side of the antenna block, the waveguide groove extending along an elongated axis; and an antenna structure operably coupled with the waveguide groove, the antenna structure comprising a single, elongated slot that intermittently oscillates back and forth along the elongated axis, wherein the antenna structure is positioned and configured to deliver electromagnetic radiation from the waveguide groove therethrough”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “the antenna structure comprising a single, elongated slot that intermittently oscillates back and forth along the elongated axis, wherein the antenna structure is positioned and configured to deliver electromagnetic radiation from the waveguide groove therethrough”.

In that the dependent claims 17-22 depend ultimately from allowable, independent claim 16, these dependent claims 17-22 are allowable for, at least, the reasons for which independent claim 16 is allowable.
	
Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13 depending on the rejected claim 10, none of the prior art of record discloses in combination “The antenna module of claim 10”, particularly characterized by the features of “the waveguide groove oscillating, at least in part, in an at least substantially sinusoidal pattern”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

In that the dependent claim 14 depend ultimately from would be allowable, claim 13, these dependent claim 14 would be allowable for, at least, the reasons for which the claim 13 would be allowable.

Regarding claim 15 depending on the rejected claim 10, none of the prior art of record discloses in combination “The antenna module of claim 10”, particularly characterized by the features of “the waveguide groove comprises a point along the waveguide groove measured along a longitudinal axis thereof, wherein the waveguide groove defines a shape having reflectional symmetry along the longitudinal axis about the point”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Burnside et al. (U.S. Patent 8058998B2) teaches an elongated twin feed line RFID antenna with distributed radiation perturbations;
Manasson et al. (U.S. Patent Application Publication 2009/0153432A1) teaches an electronically controlled monolithic array antenna;
Shang (Chinese Patent Documents Publication CN105633585A) teaches a ridge waveguide slot array for broadband application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648